

113 S1977 PCS: Honor Our Promise Act
U.S. Senate
2014-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 300113th CONGRESS2d SessionS. 1977IN THE SENATE OF THE UNITED STATESJanuary 30, 2014Ms. Ayotte (for herself, Mr. Graham, Mr. Wicker, Ms. Collins, and Mr. Chambliss) introduced the following bill; which was read the first timeFebruary 3, 2014Read the second time and placed on the calendarA BILLTo repeal section 403 of the Bipartisan Budget Act of 2013, relating to an annual adjustment of
			 retired pay for members of the Armed Forces under the age of 62, and to
			 provide an offset. 1.Short titleThis Act may be cited as the Honor Our Promise Act.2.Repeal of reductions made by Bipartisan Budget Act of 2013(a)Adjustment of retirement paySection 403 of the Bipartisan Budget Act of 2013 is repealed as of the date of the enactment of
			 such Act.(b)Conforming amendmentTitle X of  the Department of Defense Appropriations Act, 2014 (division C of Public Law 113–76) is
			 hereby repealed.3.Social Security
		number required to claim the refundable portion of the child tax
		credit(a)In
		generalSubsection (e) of
		section 24 of the Internal Revenue Code of 1986 is amended to read as follows:(e)Identification requirement with respect to qualifying children(1)In generalSubject to paragraph (2), no credit shall be allowed under this section to a taxpayer with respect
			 to any qualifying child unless the taxpayer includes the name and taxpayer
			 identification number of such qualifying child on the return of tax for
			 the taxable year.(2)Refundable portionSubsection (d)(1) shall not apply to any taxpayer with respect to any qualifying child unless the
			 taxpayer includes the name and social security number of such qualifying
			 child on the return of tax for the taxable year..(b)Omission treated
		as mathematical or clerical errorSubparagraph (I) of section
		6213(g)(2) of the Internal Revenue Code of 1986 is amended to read as follows:(I)an omission of	a correct TIN under section 24(e)(1) (relating to child tax credit) or a correct
			 Social Security number required under section 24(e)(2) (relating to
			 refundable portion of child tax credit), to be included on a return,.(c)Effective
		dateThe amendments made by this section shall apply to taxable
		years beginning after the date of the enactment of this Act.February 3, 2014Read the second time and placed on the calendar